Citation Nr: 1814721	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-30 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mandy L. Kelly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1997 to October 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's service connection claim for an acquired psychiatric disorder, the Veteran testified that his current acquired psychiatric disorder was due to his active service.

The Veteran's service treatment records (STRs) show that at his entrance physical in September 1996, he had a normal psychiatric examination and denied having any psychiatric symptoms.  In August 1998 and September 1998, he reported thoughts of suicide.  In August 1998, he was diagnosed with adjustment disorder due to anxiety.  In September 1998, he was afforded a psychiatric examination for his depression and anxiety.  He was diagnosed with alcohol abuse and borderline personality disorder.  At his separation physical in September 1998, he reported having depression and the examiner noted the Veteran had thoughts of suicide.

In November 2012, the Veteran was afforded a VA examination for his acquired psychiatric disorder.  The examiner diagnosed the Veteran with alcohol abuse and borderline personality disorder.  The examiner opined that the Veteran's acquired psychiatric disorder was less likely than not due to his active service.

However, the Veteran's treatment records show that he was diagnosed with bipolar disorder and PTSD in April 2013, and he continued to treat for his bipolar disorder.

As such, a remand is necessary for a new VA examination with an opinion on etiology regarding the Veteran's diagnosed bipolar disorder and PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination, with a psychiatrist or psychologist.  The examiner should diagnose any current Axis-I psychiatric disability and should offer the following opinion:  Is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disorder, to include bipolar disorder and/or PTSD (pursuant to DSM-5) either began during or was otherwise caused by the Veteran's active service.  Why or why not? 

In so doing, the examiner should review the Veteran's testimony that his psychiatric symptomatology began during service but was misdiagnosed as a personality disorder.

If a diagnosis of PTSD is not found to be warranted, the examiner should specifically explain what criteria are not met, and should explain why the diagnosis of PTSD that was rendered by the Veteran's medical professional is not considered to be accurate.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

